Per Curiam.
This is a workmen’s compensation case. The certiorari was allowed to review a judgment reversing an order made in the workmen’s compensation bureau dismissing the petitioner’s petition. The basis of that order was, as found by the deputy commissioner, that there was no legal evidence of an accident arising out of and in the course of the decedent’s employment. The Court of Common Pleas of Hudson county found there was such evidence. With that finding of fact by the court we are satisfied. The judgment must be affirmed.
The prosecutor files four reasons for reversing the judgment of the Court of Common Pleas. They all may be included in one, viz., the Court of Common Pleas entered judgment without evidence.
The controverted question is the finding by the Court of Common Pleas that on the 14th day of August, 1925, the petitioner’s decedent, Erederick Wilhelmi, while in the course of his employment and engaged in the work of a harness *675maker, suffered and sustained injuries to the umbillicus, a carcinoma of the umbillicus, as the result of an accident; that the said accident arose out of and in the course of decedent’s employment, and, as the result thereof, the said Frederick Wilhelmi died on the 1st da,y of October, 1925.
To prove the case the petitioner relied upon the testimony of Dr. Harry Greenstein (Record, p. 22); Dr. Ludwig R. Von Roeder (Record, p. 26); Dr. James Coughan (Record, p. 32). These physicians were all consulted for treatment by the decedent. Dr. Greenstein on the 4th day of August, 1925, the day of the alleged injury; Dr. Van Roeder on September 12th, 1925, and Dr. Coughan on September 23d, 1925. The decedent died October 1st, 1925. The testimony of these physicians was competent and legal evidence under the case of Koske v. Delaware, &c., Railroad Co., 6 N. J. Adv. R. 844.
It would serve no useful purpose to review the testimony set out in the record. It is rather fully set out in the brief of the respondent. The judgment of the Hudson County Court of Common Pleas is affirmed.